I am of the opinion that the Appellate Division properly reversed the judgment of nonsuit and ordered a new trial, for the following reasons:
(1) The defendant had for many years allowed this pier to remain in a dilapidated condition, and for a considerable period of time permitted the existence of what may be regarded as nothing less than a "trap" for the unwary in the form of an opening in the floor or deck of the pier two and one-half to three feet wide and five to six feet in length, over deep water, into which the deceased fell and was drowned, while passing over the place of a dark night.
(2) There was sufficient evidence to be submitted to the jury, as was pointed out in the opinion of the Appellate Division, as follows: "It was used constantly and openly by parties fishing and swimming or enjoying pleasure excursions; and it was also used occasionally by contractors in landing materials under permit from the city authorities. The evidence is ample to justify a jury in concluding that a tragedy such as has occurred was reasonably to be expected."
CULLEN, Ch. J., GRAY, HAIGHT, WILLARD BARTLETT and HISCOCK, JJ., concur with WERNER, J.; EDWARD T. BARTLETT, J., reads dissenting memorandum.
Ordered accordingly. *Page 406